Dewey, J.
Various objections have been taken to the validity of the tax for the collection of which a warrant of distress was levied upon the plaintiff’s property; but none of them, in the opinion of the court, can avail the plaintiff.
It is insisted that the school district No. 23, for whose benefit and upon whose vote this tax was assessed, was not legally established: 1. Because there was no sufficient article in the warrants for calling the town meetings which acted upon the subject and established said district. This objection seems to us untenable. The language of the articles in the warrants is very broad, no less than this, in both; “ to act any thing in relation to the limits of school districts ; ” and in the last, “ to hear all reports of committees and act thereon.” This, we think, was sufficient to authorize the town to proceed to establish district No. 23, and fix anew its boundaries.
2. It is objected that the proceedings of the town, in establishing the new districts, were illegal, by reason of the action of the town in assigning to other districts certain individuals, with their polls and estates, who were found not to be included in the limits of the new districts. The objection is, as we understand it, that all school districts should be established with territorial boundaries. Without expressing any opinion whether this objection would be open to the present plaintiff—inasmuch as school district No. 23 was well established in this respect, its boundaries being by geographical limits, and all its members those exclusively within these boundaries, and none of the inhabitants within these boundaries being excepted from the district, nor any resident upon a foreign territory, or without its limits, added to its members— we are of opinion that the formation of school districts, .by the addition of individuals, with their polls and estates, to the territorial limits of a district, is in effect permanently adding to the district the real estate of such individuals, with its local boundaries, and embracing it within the limits of such district, and may therefore be considered as no violation of the principle that school dis*224tricts are to be established with geographical or territorial boundaries.
3. It was further urged, that the report of the committee of the town, districting anew the districts Nos. 20, 21, 23 and 34, and establishing three new districts therefrom, was not duly accepted by the town, by reason of the vote by which “said report was recommitted for the purpose of setting up the bounds and monuments.”
Now we understand this to have been a mere act of the town, limited to the precise purpose stated in the vote. It certainly was not the best form or the most appropriate language that might have been used to effect this limited object; but taking the entire vote of the town on this occasion, and giving effect to that part of it in which the town “ voted to accept of a report made by the committee to district anew districts Nos. 34, 20, 21 and 23,” it seems quite obvious that the purpose of recommitment was none other than to cause the erection of proper monuments to designate the newly constituted districts. The town had voted to accept of this report, and nothing further seems to have been contemplated, but the making, more distinctly, of the lines of the new districts, by the actual setting up of bounds and monuments. Thus understanding the effect and object of this vote, we do not think it vacated and annulled the vote accepting the report and establishing the new districts.
Judgment for the defendants.